DETAILED ACTION
This Office Action is in response to the original application filed on 10/30/2019. Claims 1-20 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2019, 08/28/2020, and 02/24/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 10/30/2019 are accepted.

Specification
The specification submitted on 10/30/2019 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a backup manager for providing backup services comprising a persistent storage and a backup orchestrator. The claim fails to define any structure or hardware, as the backup per se”. Therefore, claims 1-8 recite non-statutory subject matter and rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarendran et al. (U.S. Pub. No. 2018/0032446), hereinafter Amarendran.

a backup manager for providing backup services (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery).), comprising: 
persistent storage for storing protection policies; (Amarendran, [0140], [0142], and [0239]-[0240], discloses a storage manager that maintains a database of management-related data and information management policies such as a storage policy for use in restore operations or other information management operations and includes a management index.) and 
a backup orchestrator programmed to: identify a last backup generation time for a client in response to a protection policy of the protection policies triggering a backup generation for the client; (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Amarendran, [0272], discloses storage policy to include backup copy preferences (or rule set) and disaster recovery copy preferences rule set. Amarendran, [0280]-[0282], discloses storage manager initiates the creation of a disaster recovery copy according to the disaster recovery copy rule set where the media/data agent retrieves the most recent backup copy from the disk library to create a disaster recovery copy. Examiner interprets retrieving the most recent backup copy as involving identifying the last backup using its associated backup generation time in order to retrieve the backup copy.)
obtain system metadata for the client; identify a portion of client data that has been modified since the last backup generation time using the system metadata; generate an incremental backup based on the identified portion of the client data; and store the incremental backup in backup storage. (Amarendran, [0085] and [0097]-[0098], discloses the information management system can access and modify metadata within the primary data generated by the client computing devices. The metadata includes the last modified time (e.g., the time of the most recent modification of the data object). Amarendran, [0110], discloses a data object or metadata in primary data may change over time as it is modified and the information management system may create and manage multiple secondary copies the data object or metadata, each representing the state of the data object in primary data at a particular point in time. Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type.) 

Regarding claim 2, Amarendran teaches the backup manager of claim 1, wherein the backup orchestrator is further programmed to: obtain a restoration request for the client at a point in time associated with the incremental backup; identify a full backup associated with a second point in time that is earlier than the point in time; and restore the client using the full backup and the incremental backup. (Amarendran, [0185], discloses a differential backup operation (i.e. cumulative incremental backup) tracks and stores changes that have occurred since the last full backup and a restore can be completed using only the full backup copy and the latest differential copy. Amarendran, [0284], discloses at some later point in time, a restore operation can be initiated involving one or more of the secondary copies by a user manually initiating a restore of a backup copy by interacting with the user interface of the storage manager. Examiner interprets the backup copy for initiating a restore of a backup copy being a differential backup and that a differential backup is a type of incremental backup.)
Claims 10 and 18 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.

Regarding claim 3, Amarendran teaches the backup manager of claim 2, wherein the incremental backup comprises: changes to the portion of the client data that were made after the last backup generation time and prior to the point in time associated with the incremental backup. (Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type.) 
Claims 11 and 19 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.

Regarding claim 4, Amarendran teaches the backup manager of claim 1, wherein generating the incremental backup comprises: generating a snapshot of the client data; comparing portions of the snapshot corresponding to the identified portion of the client data to corresponding portions of a previously generated backup of the client to identify changes made to the portion of the client data after the last backup generation time; and adding the changes made to the portion of the client data to the incremental backup. (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182] and [0195], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time as a snapshot of the primary data at a given point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0166]-[0167], discloses data/media agent database includes an index comprising information generated during secondary copy operations and other storage or information management operations (e.g. backup operations). The index includes metadata about the stored data such as a list of the data objects (e.g., files/subdirectories, database objects, etc.), location information indicating where the data objects are stored, when the data objects were created or modified, etc. In combination, Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Examiner interprets tracking and storing changes since the most recent backup copy using metadata in the index for when the data objects were created or modified as comparing a last modification date specified for each logical portion described by the backup index to the last backup generation time to identify a subset of the logical portions of the client data that was modified after the last backup generation time.)
Claims 12 and 20 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.

Regarding claim 5, Amarendran teaches the backup manager of claim 1, wherein identifying the portion of the client data that has been modified since the last backup generation time using the system metadata comprises: generating a backup index based on the system metadata; (Amarendran, [0085] and [0097]-[0098], discloses the information management system can access and modify metadata within the primary data generated by the client computing devices. The metadata includes the last modified time (e.g., the time of the most recent modification of the data object). Amarendran, [0110], discloses a data object or metadata in primary data may change over time as it is modified and the information management system may create and manage multiple secondary copies the data object or metadata, each representing the state of the data object in primary data at a particular point in time. Amarendran, [0166]-[0167], discloses data/media agent database includes an index comprising information generated during secondary copy operations and other storage or information management operations (e.g. backup operations). The index includes metadata about the stored data such as a list of the data objects (e.g., files/subdirectories, database objects, etc.), location information indicating where the data objects are stored, when the data objects were created or modified, etc.) and 
comparing a last modification date specified for each logical portion of the client data described by the backup index to the last backup generation time to identify each a subset of the logical portions of the client data that was modified after the last backup generation time; and using the subset of the logical portions of the client data as the portion of the client data. (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0166]-[0167], discloses data/media agent database includes an index comprising information generated during secondary copy operations and other storage or information management operations (e.g. backup operations). The index includes metadata about the stored data such as a list of the data objects (e.g., files/subdirectories, database objects, etc.), location information indicating where the data objects are stored, when the data objects were created or modified, etc. In combination, Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Examiner interprets tracking and storing changes since the most recent backup copy using metadata in the index for when the data objects were created or modified as comparing a last modification date specified for each logical portion described by the backup index to the last backup generation time to identify a subset of the logical portions of the client data that was modified after the last backup generation time.)
Claim 13 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.

Regarding claim 6, Amarendran teaches the backup manager of claim 5, wherein each logical portion of the client data comprises a respective file. (Amarendran, [0166]-[0167], discloses data/media agent database includes an index comprising information generated during secondary copy operations and other storage or information management operations (e.g. backup operations). The index includes metadata about the stored data such as a list of the data objects (e.g., files/subdirectories, database objects, etc.), location information indicating where the data objects are stored, when the data objects were created or modified, etc.)
Claim 14 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.

Regarding claim 7, Amarendran teaches the backup manager of claim 5, wherein the backup index is generated without crawling the incremental backup. (Amarendran, [0166]-[0167], discloses data/media agent database includes an index comprising information generated during secondary copy operations and other storage or information management operations (e.g. backup operations). The index includes metadata about the stored data such as a list of the data objects (e.g., files/subdirectories, database objects, etc.), location information indicating where the data objects are stored, when the data objects were created or modified, etc. Amarendran, [0279], discloses the data/media agent can update its index to include data and/or metadata related to the backup copy including information relating to the storage operation, such as type of storage operation, the time the storage operation was performed, status information relating to the storage operation, etc. Examiner interprets updating an index to include data and/or metadata related to the backup copy to mean that the index is updated without going through the backup.) 
Claim 15 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.

Regarding independent claim 9, Amarendran teaches a method for providing backup services, (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery).) comprising: 
identifying a last backup generation time for a client in response to a protection policy triggering a backup generation for the client; (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Amarendran, [0272], discloses storage policy to include backup copy preferences (or rule set) and disaster recovery copy preferences rule set. Amarendran, [0280]-[0282], discloses storage manager initiates the creation of a disaster recovery copy according to the disaster recovery copy rule set where the media/data agent retrieves the most recent backup copy from the disk library to create a disaster recovery copy. Examiner interprets retrieving the most recent backup copy as involving identifying the last backup using its associated backup generation time in order to retrieve the backup copy.)
obtaining system metadata for the client; identifying a portion of client data that has been modified since the last backup generation time using the system metadata; generating an incremental backup based on the identified portion of the client data; and storing the incremental backup in backup storage. (Amarendran, [0085] and [0097]-[0098], discloses the information management system can access and modify metadata within the primary data generated by the client computing devices. The metadata includes the last modified time (e.g., the time of the most recent modification of the data object). Amarendran, [0110], discloses a data object or metadata in primary data may change over time as it is modified and the information management system may create and manage multiple secondary copies the data object or metadata, each representing the state of the data object in primary data at a particular point in time. Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type.) 

Regarding independent claim 17, Amarendran teaches a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for providing backup services, (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery).Amarendran, [0545]-[0546], discloses computer program instructions stored in a non-transitory computer-readable memory executed via processor.) the method comprising:
identifying a last backup generation time for a client in response to a protection policy triggering a backup generation for the client; (Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type. Amarendran, [0272], discloses storage policy to include backup copy preferences (or rule set) and disaster recovery copy preferences rule set. Amarendran, [0280]-[0282], discloses storage manager initiates the creation of a disaster recovery copy according to the disaster recovery copy rule set where the media/data agent retrieves the most recent backup copy from the disk library to create a disaster recovery copy. Examiner interprets retrieving the most recent backup copy as involving identifying the last backup using its associated backup generation time in order to retrieve the backup copy.)
obtaining system metadata for the client; identifying a portion of client data that has been modified since the last backup generation time using the system metadata; generating an incremental backup based on the identified portion of the client data; and storing the incremental backup in backup storage. (Amarendran, [0085] and [0097]-[0098], discloses the information management system can access and modify metadata within the primary data generated by the client computing devices. The metadata includes the last modified time (e.g., the time of the most recent modification of the data object). Amarendran, [0110], discloses a data object or metadata in primary data may change over time as it is modified and the information management system may create and manage multiple secondary copies the data object or metadata, each representing the state of the data object in primary data at a particular point in time. Amarendran, [0154], discloses data agents that perform information management operations (e.g., perform backup, migration, and data recovery). Amarendran, [0182], discloses that a backup operation creates a copy of a version of data (e.g., one or more files or other data units) at a particular point in time. Examiner interprets that creating a copy of a version of data at a particular point in time to be a backup with an associated backup generation time. Amarendran, [0186], discloses an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type.) 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amarendran, in view of Fruchtman et al. (U.S. Pub. No. 2017/0371547), hereinafter Fruchtman.

Regarding claim 8, Amarendran teaches all the limitations as set forth in the rejection of claim 7 above. However, Amarendran does not explicitly teach the backup manager of claim 7, wherein the backup index specifies offsets to copies of logical portions of the client data in the incremental backup.  
On the other hand, Fruchtman teaches wherein the backup index specifies offsets to copies of logical portions of the client data in the incremental backup. (Fruchtman, [0033], disclose backup manager utilizing change block tracking to identify blocks that have changed between a previous backup and a current backup to create backup versions. In combination, Fruchtman, [0055], discloses a changed file module that stores current attributes of files that have changed for updating the backup file index and further stores extents (offset and length) of the changed files within blocks of a backup storage for updating in the backup file index.)
Amarendran, [0166]-[0167] and [0279], discloses data/media agent database includes an index with data and/or metadata related to the backup copy. The backup file index of Fruchtman can be the index of Amarendran. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the backup storage and management system of Amarendran to incorporate the teachings of backup indexing of Fruchtman because both address the same field of backup storage management systems and by incorporating Fruchtman into Amarendran provides the backup storage management system with backup indexing specifies offsets to copies of logical portions of the client data in the incremental backup.
One of ordinary skill in the art would be motivated to do so to provide a way to reduce the amount of data needed to represent a backup version, as taught by Fruchtman [0033].
Claim 16 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165